Citation Nr: 0411136	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-05 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for lupus 
with joint pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from August 30, 2000 to 
September 16, 2001. 

This matter is on appeal to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The RO 
granted entitlement to service connection for lupus nephritis with 
joint pain, with assignment of a 10 percent evaluation effective 
from September 17, 2001.

As a result of the veteran's relocation and request, jurisdiction 
of his claim has been assumed by the RO in Montgomery, Alabama.

In August 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a transcript of 
which has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

It does not appear that a VCAA notice letter has been issued to 
the veteran at any point in his claim, initially to establish 
service connection for lupus or since.  

The service records show the diagnosis of systemic lupus 
erythematosus (SLE) was made during hospitalization early in 2001.

The veteran claims through correspondence and testimony that his 
disability is worse noting fingers and toes being affected in 
addition to the knees and elbows.  At the Board hearing he also 
reported current treatment through his personal physician.  His 
physician has submitted a statement that in support of a higher 
evaluation.  The most recent VA examination was completed in June 
2001.  

The Board is of the opinion that additional development of the 
record is warranted to include association with the claims file of 
information from the veteran as well as post service treatment for 
his SLE, and a comprehensive VA special systemic disease 
examination.

"It is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation to 
its history."  38 C.F.R. § 4.1 (2003). See also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  ("[F]ulfillment of the 
statutory duty to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.




In addition, the Board observes that in evaluating the veteran's 
SLE neither the rating decision nor the statement of the case 
indicated that the RO had considered the alternative means of 
evaluation.  

The rating scheme for SLE instructs to   "...Evaluate this 
condition either by combining the evaluations for residuals under 
the appropriate system, or by evaluating DC 6350, whichever method 
results in a higher evaluation."  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6350.  The veteran complains of multiple joint 
involvement that seems to have expanded since he was initially 
examined.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  


Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the veteran and request that he 
identify all healthcare providers, VA and non-VA, inpatient and 
outpatient, who have treated him for his SLE symptomatology since 
service.  He should be requested to complete and return the 
appropriate release forms so that VA can obtain any identified 
evidence.  

All identified private treatment records should be requested 
directly from the healthcare providers.
Regardless of the veteran's response, the VBA AMC should obtain 
all outstanding VA treatment reports.  
All information which is not duplicative of evidence already 
received should be associated with the claims file.

4.  If the VBA AMC is unable to obtain any of the relevant records 
sought, it shall notify the veteran that it has been unable to 
obtain such records by identifying the specific records not 
obtained, explaining the efforts used to obtain those records, and 
describing any further action to be taken with respect to the 
claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b)(2)).


5.  The VBA AMC should arrange for the veteran to be examined by 
an internal medicine specialist for the purpose of ascertaining 
the current nature and extent of severity of his SLE disability.  

The claims file, copies of the criteria under 38 C.F.R. § 4.88b 
(2003), and a separate copy of this remand must be made available 
to and reviewed by the examiner prior and pursuant to conduction 
and completion of the examination(s).  

The examiner must annotate the examination report(s) that the 
claims file was in fact made available for review in conjunction 
with the examination(s).  Any further indicated special studies or 
additional examinations to fully evaluate appropriate system 
residuals must be conducted.  The examiner(s) must address the 
appropriate rating criteria in evaluating their respective medical 
specialty disabilities, as applicable.

Any opinions expressed as to the nature and extent of severity of 
the disability at issue must be accompanied by a complete 
rationale.

6.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the requested 
examination report(s) and required medical opinions to ensure that 
they are responsive to and in complete compliance with the 
directives of this remand and if they are not, the VBA AMC should 
implement corrective procedures.  


The Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  

In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

7.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claim of entitlement to an increased initial rating for lupus 
nephritis with joint pain, with consideration being given to 38 
C.F.R. § 3.321(b)(1) (2003).

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  
Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  


By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran until he 
is notified by the VBA AMC; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect the 
outcome of his claim, and may result in a denial.  38 C.F.R. § 
3.655 (2003).



                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the CAVC.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

